DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This office Action is in response to the Amendments submitted on 12/04/2020 wherein claims 1-20 are pending and ready for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding independent claim 1 applicant uses the phrase “an estimate of the pseudo-range to the detected, unknown object” (line 7-8).  Examiner is unclear if this “pseudo-range” is in reference to “estimating a pseudo-range to a detected, unknown object” claimed in line 1-2 or a different “estimate of the pseudo-range to the detected, unknown object.”  Examiner respectfully suggests the phrase “an estimate of the pseudo-range to the detected, unknown 
	Claim 1 has been examined based on the merits as best understood.

Regarding independent claim 11 applicant uses the phrase “prior performance models for the passive sensor” (line 9-10).  Examiner is unclear if this is the same “prior performance models for the passive sensor” applicant refers to in line 3 as “stored prior performance models for the passive sensor” or different “prior performance models for the passive sensor.”  Examiner respectfully suggests the phrase “prior performance models for the passive sensor” in line 9-10 should read “said stored prior performance models for the passive sensor” or it could be a different concept is intended by the applicant, explanations are requested.	
	Additionally regarding claim 11 applicant uses the phrase “an estimate of the pseudo-range to the detected, unknown object” (line 12).  Examiner is unclear if this “pseudo-range” is in reference to “estimating a pseudo-range to a detected, unknown object” claimed in line 1-2 or a different “estimate of the pseudo-range to the detected, unknown object.”  Examiner respectfully suggests the phrase “an estimate of the pseudo-range to the detected, unknown object” in line 12 should read “said estimate of the pseudo-range to the detected, unknown object.”  Or it could that a different concept is intended by the applicant, explanations are requested.  
	Claim 11 has been examined based on the merits as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-9, 11-13, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ganguli, U.S. Patent No. 9342746B1.

Regarding independent claim 1 Ganguli teaches:
	A method, performed by an apparatus, of estimating a pseudo-range to a detected, unknown object from a vehicle having a passive sensor (Ganguli, col 3 line 64-67, “passive camera” reads on “passive sensor”), comprising: 
	receiving, from the passive sensor , data indicating detection of an object (Ganguli, fig 4, fig 5, col 3 line 45-50, “image” reads on “data”); 
	establishing one or more probability distributions of pseudo-range estimates by combining sensor detection data with prior detection likelihood and prior performance models for the passive sensor; deriving, from the one or more probability distributions of pseudo-range estimates, an estimate of the pseudo-range to the detected, unknown object (Ganguli, fig 9, col 11 line 23-24, line 32-33, and line 38-49, estimating the range at two different angles establishes “one or more probability distributions of pseudo-range estimates” col 12 line 1-13, “likelihood functions” reads on “probability distributions,” “likelihood functions” are chosen based on types of vehicles being detected, and type of sensor being used which indicates the “prior performance models”); and 
	outputting the estimated pseudo-range to the detected, unknown object (Ganguli, col 4 line 17-19). 

Regarding claim 2 Ganguli teaches:
	deriving, from the one or more probability distributions of pseudo-range estimates, the estimate of the pseudo-range to the detected, unknown object comprises selecting a pseudo-range estimate with a high probability of being correct (Ganguli, col 11 line 38-45,  “likelihood of the range estimate”  reads on “probability distributions of pseudo-range estimates,” two examples where the likelihood is small are given, (col 12 line 4-7), selecting a “greater value for an argument”  leads to a “high probability of being correct”). 

Regarding claim 3 Ganguli teaches:
	deriving, from the one or more probability distributions of pseudo-range estimates, the estimate of the pseudo-range to the detected, unknown object comprises selecting a worst case pseudo-range estimate (Ganguli, col 12 line 13-15, “chosen based on the application scenario and system objectives” reads on “selecting a worst case pseudo-range estimate” objectives can include allowing for maximum avoidance).  

Regarding claim 7 Ganguli teaches:
		accessing a database of known or likely vehicular activity in a region of the vehicle's spatial and temporal location, and wherein one or both of the combining and deriving (Ganguli, col 12 line 7-12, “a careful study of the types of intruder aircraft operating in the airspace” reads on “accessing a database of known or likely vehicular activity in a region”).

Regarding claim 8 Ganguli teaches:
	updating the estimated pseudo-range to the detected, unknown object by using a temporal state estimator to compare a prior pseudo-range estimate to one or more current probability distributions of pseudo-range estimates (Ganguli, col 7 line 22-24, “Kalman Filter” reads on “temporal state estimator”).  

Regarding claim 9 Ganguli teaches:
		the temporal state estimator further receives prior closure models of range to detected objects (Ganguli, col 7 line 30-65, col 8 line 1-33, “dynamics and measurement equations” reads on “prior closure models of range to detected objects”).  

Regarding independent claim 11 Ganguli teaches:
	A pseudo-range estimating apparatus adapted to estimate a pseudo-range to a detected, unknown object from a vehicle having a passive sensor, comprising: 
	stored prior performance models for the passive sensor; memory; and 
processing circuitry operatively connected to the memory and operative to receive the prior performance models, the processing circuitry adapted to receive, from the passive sensor, data indicating detection of an object (Ganguli, col 3 line 64-67, “passive camera” reads on “passive sensor,” (fig 3, col 4 line 12-19), the system (16) contains a memory (20) and CPU (18) which would contain the “stored prior performance models” and process “data indicating detection of an object” (fig 4, fig 5, col 3 line 45-50), “image” reads on “data”);  
	establish one or more probability distributions of pseudo-range estimates by combining sensor detection data with prior detection likelihood and prior performance models for the passive sensor; derive, from the one or more probability distributions of pseudo-range estimates, an estimate of the pseudo-range to the detected, unknown object (Ganguli, fig 9, col 11 line 23-24, line 32-33, and line 38-49, estimating the range at two different angles establishes “one or more probability distributions of pseudo-range estimates” col 12 line 1-13, “likelihood functions” reads on “probability distributions,” “likelihood functions” are chosen based on types of vehicles being detected, and type of sensor being used which indicates the “prior performance models”); and 
	output the estimated pseudo-range to the detected, unknown object (Ganguli, col 4 line 17-19).  

Regarding claim 12 Ganguli teaches:  
	the processing circuitry is adapted to derive, from the one or more probability distributions of pseudo-range estimates, the estimate of the pseudo- range to the detected, unknown object by selecting a pseudo-range estimate with a high probability of being correct (Ganguli, fig 3, CPU (18) contains “processing circuitry,” (col 11 line 38-45), “likelihood of the range estimate”  reads on “probability distributions of pseudo-range estimates,” two examples where the likelihood is small are given, (col 12 line 4-7), selecting a “greater value for an argument”  leads to a “high probability of being correct”).	

Regarding claim 13 Ganguli teaches:
	the processing circuitry is adapted to derive, from the one or more probability distributions of pseudo-range estimates, the estimate of the pseudo- range to the detected, unknown object by selecting a worst case pseudo-range estimate (Ganguli, fig 3, CPU (18) contains “processing circuitry,” (col 12 line 13-15), “chosen based on the application scenario and system objectives” reads on “selecting a worst case pseudo-range estimate” objectives can include allowing for maximum avoidance).  

Regarding claim 17 Ganguli teaches:
	the processing circuitry is further adapted to access a database of known or likely vehicular activity in a region of the vehicle's spatial and temporal location, and wherein the processing circuitry is adapted to perform one or both of the combining and deriving steps by additionally considering the vehicular activity (Ganguli, fig 3, CPU (18) contains “processing circuitry,” (col 12 line 7-12), “a careful study of the types of intruder aircraft operating in the airspace” reads on “accessing a database of known or likely vehicular activity in a region”).

Regarding claim 18 Ganguli teaches: 
	the processing circuitry is further adapted to update the estimated pseudo-range to the detected, unknown object by using a temporal state estimator to compare a prior pseudo-range estimate to one or more current probability distributions of pseudo-range estimates (Ganguli, fig 3, CPU (18) contains “processing circuitry,” (col 7 line 22-24), “Kalman Filter” reads on “temporal state estimator”).

Regarding claim 19 Ganguli teaches: 
	the processing circuitry further receives prior closure models of range to detected objects (Ganguli, fig 3, CPU (18) contains “processing circuitry,”  (col 7 line 30-65, col 8 line 1-33), “dynamics and measurement equations” reads on “prior closure models of range to detected objects”).   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 5, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ganguli, U.S. Pat. No. 9342746B1 in view of Beutler, U.S. Pat. No. 9664770B2.

Regarding claim 4 Ganguli teaches:
	The method of claim 1 (see claim 1 above) wherein
	Ganguli does not teach:
.
	Beutler teaches:
	combining the sensor detection data with the prior performance models for the passive sensor comprises using Bayesian techniques to combine the sensor detection data with a prior probability distribution describing uncertainty in sensor detection as a function of pseudo-range to a detected object (Beutler, col 6 line 62-65, “Bayes’ rule” reads on “Baysian techniques”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method to estimate range to a moving rigid body from a moving platform using a monocular camera as disclosed by Ganguli by including Bayesian as taught by Beutler in order to provide “a method and a system for multilateration, wherein no synchronization of the sensor clocks is required” that is “particularly suitable for passive systems” (Beutler, col 4 line 45-46 and col 5 line 26-27). 

Regarding claim 5 Ganguli does not teach:
	establishing the probability distribution of pseudo-range estimates comprises establishing a Bayesian posterior probability distribution of pseudo-range to an unknown object at a time of initial detection 
	Beutler teaches:
	establishing a probability distribution of pseudo-range estimates comprises establishing a Bayesian posterior probability distribution of pseudo-range to an unknown object at a time of Beutler, col 10 line 32-45, Bayes rule contains a “likelihood” which leads to “establishing a Bayesian posterior probability distribution”). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method to estimate range to a moving rigid body from a moving platform using a monocular camera as disclosed by Ganguli by including Bayesian as taught by Beutler in order to provide “a method and a system for multilateration, wherein no synchronization of the sensor clocks is required” that is “particularly suitable for passive systems” (Beutler, col 4 line 45-46 and col 5 line 26-27). 

Regarding claim 14 Ganguli teaches:
	The apparatus of claim 11 (see claim 11 above) wherein	
	Ganguli does not teach:
	the processing circuitry is adapted to combine the sensor detection data with the prior performance models for the passive sensor by using Bayesian techniques to combine the sensor detection data with a prior probability distribution describing uncertainty in sensor detection as a function of pseudo-range to a detected object.
	Beutler teaches:
	the processing circuitry is adapted to combine the sensor detection data with the prior performance models for the passive sensor by using Bayesian techniques to combine the sensor detection data with a prior probability distribution describing uncertainty in sensor detection as a function of pseudo-range to a detected object (Beutler, col 6 line 62-65, “Bayes’ rule” reads on “Baysian techniques”).  


Regarding claim 15 Ganguli does not teach:
	the processing circuitry is adapted to establish the probability distribution of pseudo-range estimates by establishing a Bayesian posterior probability distribution of pseudo-range to an unknown object at a time of initial detection.
	Beutler teaches:
	the processing circuitry is adapted to establish the probability distribution of pseudo-range estimates by establishing a Bayesian posterior probability distribution of pseudo-range to an unknown object at a time of initial detection (Beutler, col 10 line 32-45, Bayes rule contains a “likelihood” which leads to “establishing a Bayesian posterior probability distribution”). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method to estimate range to a moving rigid body from a moving platform using a monocular camera as disclosed by Ganguli by including Bayesian as taught by Beutler in order to provide “a method and a system for multilateration, wherein no synchronization of the sensor clocks is required” that is “particularly suitable for passive systems” (Beutler, col 4 line 45-46 and col 5 line 26-27). 

Claims 6, 10, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ganguli  as modified as applied to claim 5 and 15 above, and further in view of Abraham, U.S. Pat. No. 7876258B2.

Regarding claim 6 Ganguli teaches:
	The method of claim 1 (see claim 1 above) further comprising
	Ganguli does not teach:
	receiving current atmospheric condition data, and wherein one or both of the combining and deriving steps further comprises additionally considering the atmospheric condition data
	Abraham teaches:
	receiving current atmospheric condition data, and wherein one or both of the combining and deriving steps further comprises additionally considering the atmospheric condition data (Abraham, col 3 line 18-26, “poor or limited visibility, e.g., in fog or at night” reads on “atmospheric condition,” “processes the image data” . . . “even against cluttered backgrounds” reads on “deriving steps further comprises additionally considering the atmospheric condition data”).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method to estimate range to a moving rigid body from a moving platform using a monocular camera as disclosed by Ganguli by including the atmospheric conditions as taught by Abraham in order to provide a collision sense and avoidance system that “visually locates and automatically detects objects in the vicinity of an unmanned aircraft that may pose a collision risk to the unmanned aircraft, and automatically 
Regarding claim 10 Ganguli teaches:
	The method of claim 1 (see claim 1 above) wherein
	Ganguli does not teach:
	the probability distribution of pseudo-range estimates is established for an assumed detected object type and environmental conditions.
	Abraham teaches:
	the probability distribution of pseudo-range estimates is established for an assumed detected object type and environmental conditions (Abraham, col 4 line 6-10”any conditions, e.g., against a natural sky, in clouds, and against terrain backgrounds, and under various lighting conditions” reads on “environmental conditions,” “the likelihood of a collision” can be determined from “a probability distribution of pseudo-range estimates”).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method to estimate range to a moving rigid body from a moving platform using a monocular camera as disclosed by Ganguli by including the atmospheric conditions as taught by Abraham in order to provide a collision sense and avoidance system that “visually locates and automatically detects objects in the vicinity of an unmanned aircraft that may pose a collision risk to the unmanned aircraft, and automatically proposes an evasive maneuver for avoiding any identified collision risk” (Abraham, col 2 line 9-12).

Regarding claim 16 Ganguli teaches:
	The apparatus of claim 11 (see claim 11 above) further comprising
	Ganguli does not teach:
	the processing circuitry is further adapted to receive current atmospheric condition data, and wherein the processing circuitry is adapted to perform one or both of the combining and deriving steps by additionally considering the atmospheric condition data.
	Abraham teaches:
	the processing circuitry is further adapted to receive current atmospheric condition data, and wherein the processing circuitry is adapted to perform one or both of the combining and deriving steps by additionally considering the atmospheric condition data (Abraham, col 3 line 18-26, “poor or limited visibility, e.g., in fog or at night” reads on “atmospheric condition,” “processes the image data” . . . “even against cluttered backgrounds” reads on “deriving steps further comprises additionally considering the atmospheric condition data”).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method to estimate range to a moving rigid body from a moving platform using a monocular camera as disclosed by Ganguli by including the atmospheric conditions as taught by Abraham in order to provide a collision sense and avoidance system that “visually locates and automatically detects objects in the vicinity of an unmanned aircraft that may pose a collision risk to the unmanned aircraft, and automatically proposes an evasive maneuver for avoiding any identified collision risk” (Abraham, col 2 line 9-12).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ganguli as applied to claim 19 above, and further in view of Abraham, U.S. Pat. No. 7876258B2.


Regarding claim 20 Ganguli teaches:
	The apparatus of claim 11 (see claim 11 above) wherein
	Ganguli does not teach:
	the processing circuitry is adapted to establish the probability distribution of pseudo-range estimates for an assumed detected object type and environmental conditions.
	Abraham teaches:
	the processing circuitry is adapted to establish the probability distribution of pseudo-range estimates for an assumed detected object type and environmental conditions (Abraham, col 4 line 6-10”any conditions, e.g., against a natural sky, in clouds, and against terrain backgrounds, and under various lighting conditions” reads on “environmental conditions,” “the likelihood of a collision” can be determined from “a probability distribution of pseudo-range estimates”).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method to estimate range to a moving rigid body from a moving platform using a monocular camera as disclosed by Ganguli by including the atmospheric conditions as taught by Abraham in order to provide a collision sense and avoidance system that “visually locates and automatically detects objects in the vicinity of an unmanned aircraft that may pose a collision risk to the unmanned aircraft, and automatically proposes an evasive maneuver for avoiding any identified collision risk” (Abraham, col 2 line 9-12).
Response to Arguments
Applicant's arguments filed 12/04/2020 have been fully considered but they are not persuasive.

Regarding Rejection under 35 U.S.C, § 112 of applicant’s remarks, based on applicant’s arguments and the changes made to claims 2-5, 10, 12-15, 19, and 20 the 35 U.S.C. § 112(b) rejections have been withdrawn.  Changes have been made to claim 1 however, these changes do not address every 112b rejection.  Additionally, no changes have been made to claim 11 to address the 112b rejection.    

Regarding Rejections under 35 U.S.C. § 102 page 7–10 of applicant’s remarks Examiner acknowledges applicant’s arguments regarding independent claims 1 and 11.  Applicant argues “there is no discussion of “prior detection likelihood’ in Ganguli” and “Although Ganguli discusses using training data to generate a reading from present data, no use of historical data is mentioned” (page 8 ¶ 003).  Additionally applicant argues the “Ganguli does not disclose use of historical data.  Ganguli does not take into account weather conditions, time, or location of sensor data.  Therefore, Ganguli does not disclose or teach ‘prior performance models’” (page 9 ¶ 002). 
	Examiner respectfully disagrees.  Ganguli does teach using historical data.  When discussing the likelihood functions Ganguli states, “Creation of a training data set from images for which the identity of the end points of the longer principal component is known.  For this data set, the normalized distances are computed”(col 10 line 40-43), “Comparison of the extracted normalized distances in the test images with the normalized distances in the training data” (col 10 line 52-54),  “Let                         
                            
                                
                                    p
                                
                                
                                    r
                                    a
                                    n
                                    g
                                    e
                                
                            
                            
                                
                                    
                                        
                                            r
                                        
                                        
                                            α
                                            =
                                            0
                                        
                                        
                                            e
                                            s
                                            t
                                        
                                    
                                
                            
                        
                     be the likelihood of the range estimate being equal to                         
                            
                                
                                    r
                                
                                
                                    α
                                    =
                                    0
                                
                                
                                    e
                                    s
                                    t
                                
                            
                        
                     based on prior sensor detection ranges” (col 11 line 38-40), “Similarly, one can estimate likelihoods                          
                            
                                
                                    p
                                
                                
                                    s
                                    p
                                    e
                                    e
                                    d
                                
                            
                            
                                
                                    
                                        
                                            V
                                        
                                        
                                            α
                                            =
                                            0
                                        
                                        
                                            e
                                            s
                                            t
                                        
                                    
                                
                            
                        
                      and                         
                            
                                
                                    
                                        
                                            V
                                        
                                        
                                            
                                                
                                                    α
                                                    =
                                                    π
                                                
                                                /
                                                
                                                    2
                                                
                                            
                                        
                                        
                                            e
                                            s
                                            t
                                        
                                    
                                
                            
                        
                     based on typical speeds of the intruders in the domain of operation” (col 11 line 47-49), and “The particular choice of the likelihood function depends on the needs of the user and domain of operation. For example, for use in an unmanned aircraft collision avoidance application, the likelihood functions should be designed after a careful study of the types of intruder aircraft operating in the airspace and their performance capabilities …” (col 12 line 7-12).  Emphasis has been added to show how Ganguli teaches the use of “historical data” and “the time a location of the sensor data.” when choosing the likelihood function.  “Images for which the identity of the end points of the longer principal component is known,” “normalized distances in the training data,” and “prior sensor detection ranges” all imply use of historical data.   “Typical speeds of the intruders in the domain of operation,” “a careful study of the types of intruder aircraft operating in the airspace and their performance capabilities” imply taking “into account weather conditions, time, or location of sensor data.”  Therefore, Ganguli does indeed disclose and teach “prior performance models” (Ganguli, col 10 line 40-64, col 11 line 38-67, co1 12 line 1-15).
	Regarding claim 3 and 13 applicant argues Ganguli does not disclose “wherein deriving, from the one or more probability distributions of pseudo-range estimates, the estimate of the pseudo-range to the detected, unknown object comprises selecting a worst case pseudo-range estimate,” that Ganguli does not explicitly mention “a worst case scenario.” (page 9 ¶ 004-page 10 ¶ 001).  
	Examiner respectfully disagrees.  The claim language does not teach the definition of a “worst case pseudo-range estimate.”  Therefore the broadest reasonable interpretation of a “worst case scenario” would be a scenario in which a collision occurs.  Ganguli teaches “collision 

Regarding Rejections under 35 U.S.C. § 103 page 10-11 of applicant’s remarks Examiner acknowledges applicant’s arguments regarding 4, 5, 14, and 15.  Applicant argues “Beutler does not, however, make up for the deficiencies in Ganguli’s failure to disclose “prior performance models” or “prior detection likelihood.”
	Examiner respectfully disagrees.  This argument is mute as Examiner has shown that Ganguli does indeed disclose “prior performance models” and “prior detection likelihood” (see above).
	Regarding claims 6, 10, 16, and 20 applicant argues that Abraham “does not disclose using ‘prior performance models’ or ‘prior detection likelihood,’ and therefore cannot make up for the deficiencies in Ganguli.”    
	Examiner respectfully disagrees.  This argument is mute as Examiner has shown that Ganguli does indeed disclose “prior performance models” and “prior detection likelihood” (see above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denise R Karavias whose telephone number is (469)295-9152.  The examiner can normally be reached on 7:00 - 3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/D.R.K./Examiner, Art Unit 2865 
                                                                                                                                                                                                       /EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        2/25/2021